  Case 3:18-cv-00856-GNS Document 1 Filed 12/28/18 Page 1 of 3 PageID #: 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY
---------------------------------------x
MARY J. MCCOY,                                        :      Notice of Removal

                                                      :      Case No. 3:18-cv-856-GNS
                           Plaintiff,
                                                      :
             -against-
                                                      :
CAMBRIDGE FRANCHISE HOLDINGS, LLC, AND
NASHVILLE QUALITY, LLC                                :

                    Defendants.        :
---------------------------------------x

TO: THE UNITED STATES DISTRICT COURT,
    WESTERN DISTRICT OF KENTUCKY

             Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendants Cambridge

Franchise Holdings, LLC and Nashville Quality, LLC (collectively, the “Defendants”), by

their attorney, Chad E. Wallace of Baker, Donelson, Bearman, Caldwell & Berkowitz,

PC, respectfully move this Court as follows:

             1.     On December 10, 2018, Defendants were served with a Complaint

in the above-entitled action, pending in the Jefferson Circuit Court of Kentucky, Case

No. 18-C1-006479, naming the Defendants therein.           A copy of the Complaint,

electronically filed on November 8, 2018, is annexed hereto as Exhibit A.

             2.     The above-captioned matter is a civil action of which the District

Court has original jurisdiction pursuant to (1) 42 U.S.C. § 12203 and (2) 42 U.S.C. §

12112.
     Case 3:18-cv-00856-GNS Document 1 Filed 12/28/18 Page 2 of 3 PageID #: 2




              3.      Plaintiff brings this lawsuit claiming, inter alia, that Defendants’ acts

constituted discrimination and retaliation in violation of the above referenced statutes.

See Exhibit A.

              4.      This action is therefore removable to the District Court without

regard to the citizenship or residence of the parties, pursuant to 28 U.S.C. § 1441(c).

              5.      This Court has supplemental jurisdiction over Plaintiff’s remaining

state law claims pursuant to 28 U.S.C. § 1367, in that the claims are so related to

Plaintiff’s claims under federal law that “they form part of the same case or controversy

under Article III of the United States Constitution.” 28 U.S.C § 1367(a); see also Exhibit

A.

              6.      Venue lies in the United States District Court for the Western

District of Kentucky, Louisville Division, pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)

because Plaintiff filed the Complaint in this judicial district and division.

              7.      Removal is proper under 28 U.S.C. § 1446(b)(2)(A) in that all

Defendants have joined in the removal of this Complaint.

              8.      This Notice of Removal is timely because it is being filed within 30

days of receipt of the Summons with Notice. See 28 U.S.C. § 1446(b)(1).

              9.      Defendants will promptly file a copy of this Notice of Removal with

the Clerk of the state court in which the action is pending.
   Case 3:18-cv-00856-GNS Document 1 Filed 12/28/18 Page 3 of 3 PageID #: 3




              WHEREFORE Defendants respectfully request that the above-captioned

action be removed from the Jefferson Circuit Court of Kentucky, Case No. 18-C1-

006479, to the United States District Court for the Western District of Kentucky,

Louisville Division.

Dated: December 28, 2018

                                          Respectfully submitted,

                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, PC

                                          By:   s/Chad E. Wallace
                                                Chad E. Wallace (KY Bar No. 92832)
                                                100 Med Tech Parkway, Suite 200
                                                P.O. Box 3038
                                                Johnson City, Tennessee 37602
                                                Telephone: (423) 928-0181
                                                Facsimile: (423) 979-7639
                                                Email: cwallace@bakerdonelson.com

                                                Counsel for Defendants




TO:    Michael A. Valenti, ESQ.
       Lee S. Archer, ESQ.
       VALENTI HANLEY PLLC
       One Riverfront Plaza, Suite 1950
       401 W. Main Street
       Louisville, KY 40202
       Telephone: (502) 568-2100
       mvalenti@vhrlaw.com
       larcher@vhrlaw.com

       Counsel for Plaintiff
